United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

CENTURY SURETY COMPANY,
Plaintiff,
V.

LOUIS ARTHUR CHAVIER, et al.,
Defendants.

 

 

Case No. 17-cv-07170-CRB

ORDER GRANTING PLAINTIFF'S
REQUEST FOR DISMISSAL OF
ACTION WITHOUT PREJUDICE

Plaintiff Century Surety Company requests that this Court dismiss its complaint as

to the remaining defendants in this case, Louis Arthur Chavier and S & S Towing &

Trucking Service, LLC, without prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(2). Dkt. 48. The Court hereby GRANTS that request.

Thus, Plaintiff's action against Louis Arthur Chavier and S & S Towing & Trucking

Service, LLC is DISMISSED WITHOUT PREJUDICE. Each party shall bear its own

costs and attorneys’ fees.

IT IS SO ORDERED.
Dated: July 8, 2019

A>

CHARLES R. BREYER
United States District Judge

 

 
